The opinion of the court was delivered by
"Van Syckel, J.
By the judgment of the court below, Annie Mossman recovered damages for the injury received by being bitten by a dog belonging to Perkins.
It is well settled that the owner of a dog is liable for an injury committed by the dog, if he had notice of his mischievous propensities. In this case, there is evidence to show that the owner had notice that, on two prior occasions, the dog had shown a vicious disposition, and he kept him, therefore, at his peril.
The judgment below should be affirmed.